NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NINA FRENCH,                                    No. 17-35545

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00859-JLR

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF HEALTH, Public Health Laboratories; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Nina French, a former employee of the Washington State Department of

Health (“DOH”), appeals pro se from the district court’s judgment dismissing her

action alleging violations of Title VII, the Age Discrimination in Employment Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADEA”), the Americans with Disabilities Act (“ADA”), the Whistleblower

Protection Act (“WPA”), 42 U.S.C. § 1983, and state law. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Davidson v. Kimberly-Clark Corp.,

889 F.3d 956, 963 (9th Cir. 2018) (dismissal under Fed. R. Civ. P. 12(b)(1) and

(6)); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28

U.S.C. § 1915(e)). We affirm.

      The district court properly dismissed French’s WPA claims for lack of

subject matter jurisdiction because the WPA applies to only federal employees of

executive agencies. See 5 U.S.C. § 2302(a)(2)(B)-(C) (the WPA applies only to

federal employees in a “covered position” in an “executive agency”).

      The district court properly dismissed French’s § 1983 claim against DOH for

lack of subject matter jurisdiction because DOH is a state agency immune from

suit under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)

(§ 1983 does not override the states’ Eleventh Amendment immunity from being

sued in federal court). The district court properly dismissed French’s § 1983 claim

against the union defendant, the Washington Federation of State Employees

(“WFSE”), because French failed to allege facts sufficient to show that WFSE

acted under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To

state a claim under § 1983, a plaintiff … must show that the alleged deprivation

was committed by a person acting under color of state law.”).


                                         2                                  17-35545
      The district court properly dismissed French’s ADEA, ADA, and Title VII

claims because French failed to allege facts sufficient to show that any defendant

discriminated against her because of age, disability, or sex. See Santillan v. USA

Waste of Cal., Inc., 853 F.3d 1035, 1043 (9th Cir. 2017) (elements of ADEA

claim); Allen v. Pac. Bell, 348 F.3d 1113, 1114 (9th Cir. 2003) (elements of ADA

claim); Rene v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1074 (9th Cir. 2002) (en

banc) (“[I]n order for harassment to be actionable [under Title VII] it has to be a

type of discrimination ‘because of’ race, color, religion, sex, or national origin.”).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the state law claims after dismissing all federal

claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline

supplemental jurisdiction if it has “dismissed all claims over which it has original

jurisdiction”); Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107

(9th Cir. 2010) (standard of review). We treat the dismissal of the state law claims

as a dismissal without prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40

F.3d 1041, 1046 (9th Cir. 1994) (dismissal based on declining supplemental

jurisdiction should be without prejudice).

      The district court did not abuse its discretion in denying French’s motion for

reconsideration because French failed to establish any grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th


                                           3                                     17-35545
Cir. 1993) (setting forth standard of review and grounds for relief under Fed. R.

Civ. P. 59(e) or 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       17-35545